Title: Oliver Pollock to Thomas Jefferson, 28 March 1812
From: Pollock, Oliver
To: Jefferson, Thomas


          
            
                  Sir, 
                  City Washington 
                     28th March, 1812.
            
                
                I had the Honor of receiving your letter of Dec. 31st in due Course, for which, as well as in the sentiments, and good wishes therein expressed, I beg you to accept my acknowledgments.
            Altho’ you were put to some trouble to retrace the events of such antiquity in order to answer my letter as correctly as you could—Yet with all that trouble it seems that you have been mistaken in a very important fact, which, I have reason to believe operated in a considerable degree against me.
            
                
                
                
                The period to which I allude is the authority given to Genl Clarke to draw bills on me, and the authority for me to draw on Penete & Co, your words are as follow. “Clarkes authorization therefore to draw on you, and yours to reimburse yourself by Drafts on Penette & Co must have been derived from Governor Henry. The fact is of little importance, but merely for the sake of correctness.”
            
                
                In regard to your mistake in this, you will be satisfied when you are reminded, that the orders were given by the Council of Virginia, as per letter dated “Virginia Board of Trade. Nov. 6. 1779.” You then presided as Chief Magistrate, and of course the letter of authorization must have been signed by yourself, and not by Mr Henry.
            
            Unfortunately the leaves of the letter Book containing this period of time have been cut out, so that there is no proof to be obtained further than what the date affords.
            You will perceive by the public prints, that altho’ I did not succeed in obtaining my Just claim; yet the Legislature have thought proper to allow me something—and as the want of precision in this matter, certainly operated on the minds of some persons, it is very likely that it was the real cause of my failure.
            I am advised by my friends, Justified by truth, and urged by my wants to repeat my application at the next Session—all that I ask is to be enabled, to appear, not only free from doubt, but with Honor before the Legislature—and from the pains already taken, I cannot doubt that you will with promptitude, and pleasure do what is right: That the Justice of the Legislature may be extended to a public Servant, whose pride was once flattered with many public testimonials of patriotic service, and who now asks only a pecuniary reparation for losses which led to ruin, and all countless and incalculable consequences thereof, and who indeed, asks it, not less because it is Justly due, but because it is now all important to the comforts and wants of an aged and zealous public Servant.
            With the assurances of my high respect, and acknowledgments for your former polite attention,
            I have the Honor to be, Sir, Your Most Obt Servt
                  Olr Pollock
          
          
            P.S. Please, Sir, direct to me here where I now reside
          
        